DETAILED ACTION
Claim Amendments
The claims dated 3/17/22 are entered. Claims 1-20 and 22 are cancelled. Claims 21, 23, and 26 are amended. Claims 21 and 23-27 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the terms “inlet wall” and “outlet wall” do not appear in the original disclosure. It is not clear what features of the disclosure they might refer to. Additionally, it is not clear what it might mean to aligned outlets of the tubes with the outlet wall when the structure of the outlet wall is itself unclear. As a result, the metes and bounds of the claim are unclear.
The final three lines of claim 21, “the plurality of heat exchange tubes being positioned…aligned with the outlet wall” appear to merely repeat the final limitations of the previous paragraph. It is not clear what separate meaning can be assigned to these limitations to allow them to be interpreted as anything other than repetition.
Claims 23-27 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashiyama (US 2009/0282850).
Regarding claim 21, Higashiyama teaches a heat exchanger (1) comprising a plurality of heat exchange tubes (12); a receiving component (50) for supporting and forming a seal about each of the plurality of tubes (12; Fig. 8); the receiving component having an inlet wall (upper surface of 50) and an opposite outlet wall (lower surface of 50), a plurality of openings (59) extend between the inlet and outlet walls (see Figs. 4-5), the plurality of heat exchange tubes (12) are received within the plurality of openings (see Fig. 4) such that an outlet of at least one of the plurality of heat exchange tubes (Fig. 4, the outlet which communicates with 9) is aligned with the outlet wall (at a minimum the tube is ‘aligned with’ the outlet wall in that the outlet of the tube and the outlet wall are parallel to each other allowing for a seal to be formed between the sides of the tube and the openings); 
 and a circuiting component (51) joined and sealed to said receiving component (see Fig. 4) and having at least one recessed channel (9; Fig. 4) for defining an enclosed flow configuration of a fluid of the heat exchanger (see flow lines in Fig. 1 and 7), wherein an outlet of each of the plurality of heat exchange tubes (12) is in direct fluid communication with the at least one recessed channel (Fig. 4).



Regarding claim 25, if it is not accepted that the feature 61 of Higashiyama is a chamfer, it is noted that the resulting shape of chamfering is symmetric sloped surfaces, such as those of Higashiyama, and the only differences between the device of Higashiyama and device which has been chamfered amount to product-by-process distinctions which do not overcome the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Higashiyama in view of Postma (US 9,429,365).
Higashiyama does not teach that the receiving component includes curable material formed with the tubes therein.
Postma teaches a heat exchanger manifold comprising: a receiving component (20) for securing an end of a plurality of tubes (36), the receiving component being formed from a curable material such that the plurality of tubes is positioned within the curable material during formation of the receiving component (Figs. 4a-4c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the receiving component of Higashiyama as taught by Postma to ensure a complete seal around every tube.

Response to Arguments
Applicant's arguments filed 3/17/22 have been fully considered but they are not persuasive. The remarks are directed entirely to the newly entered claim limitations. These limitations have been addressed thoroughly above and will not be readdressed here except to state that the applicant’s preferred interpretation of the claim language is (a) not the only valid  interpretation and (b) appears to rely on an interpretation of the Figures which may or may not fully support the desired interpretation and has no counterpart in the written description.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763